Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meng Pua (attorney) on 06/23/2022.
The application has been amended as follows: 

1. (Currently Amended) A method, comprising: 
determining a transmission mode for transmitting channel state information (CSI), first control information, and data information in a time slot in at least one of a plurality of multiplexing manners on a physical channel, the transmission mode satisfying a code rate upper limit configured by a base station; 
determining, from the plurality of multiplexing manners, a multiplexing manner for transmitting the CSI, the first control information, and the data information on the physical channel in accordance with the transmission mode, wherein the plurality of multiplexing manners comprises: 
(a) a first manner including performing a jointly encoded transmission on the first control information and all information of the CSI in response to the CSI transmitted on the physical channel including at least one of wideband CSI or partial-band CSI, and 
(b) a second manner including (i) performing the jointly encoding transmission on the first control information and first part of information of the CSI on the physical channel and (ii) performing a separately encoding transmission on second part of information of the channel state information CSI on the physical channel, in response to the CSI transmitted on the physical channel including subband CSI; and 
transmitting the CSI, the first control information, and the data information in the time slot in the multiplexing manner on the physical channel in accordance with the determined transmission mode; 
wherein the first control information comprises at least one of: hybrid automatic retransmission request acknowledgement (HARQ-ACK) information or scheduling request (SR) information.

4. (Currently Amended) The method of claim 1, wherein in response to satisfying at least one of conditions, the jointly encoding transmission is performed on the first control information and the first part of information of the channel state information (CSI) on the physical channel, and the separately encoding transmission is performed on the second part of information of the channel state information (CSI) on the physical channel, wherein the conditions comprise: 


transmitting, by a terminal, the first control information by using a physical uplink control channel format 3 or a physical uplink control channel format 4; and 
the terminal being configured to allow the terminal to simultaneously transmit the channel state information and the first control information on the physical channel.

9. (Currently Amended) The method of claim 7, wherein the transmission mode satisfies at least one of the following conditions: 
a code rate for transmitting the data information not exceeding the 
an overhead for transmitting the second control information or partial control information of the second control information not exceeding a control information overhead upper limit configured by the base station; 
matching a code rate for transmitting part or all of control information of the second control information with allocated channel resources; or 
matching a code rate for transmitting the data information with the allocated channel resources.

10. (Currently Amended) The method of claim 9, wherein the upper limit corresponding to each redundancy version value of the data information.

15. (Currently Amended) The method of claim [[8]] 7, wherein determining the transmission mode for transmitting the second control information and the data information comprises: determining the transmission mode according to at least one of: configuration signaling of the base station or a predefined rule between a terminal and the base station.

19. (Currently Amended) An apparatus, comprising: 
at least one processor configured to: 
determine a transmission mode for transmitting channel state information (CSI), first control information, and data information in a time slot in at least one of a plurality of multiplexing manners on a physical channel, the transmission mode satisfying a code rate upper limit configured by a base station; 
determine, from a plurality of multiplexing manners, a multiplexing manner for transmitting the CSI, the first control information, and the data information on the physical channel in accordance with the transmission mode, wherein the plurality of multiplexing manners comprises: 
(a) a first manner including performing a jointly encoded transmission on the first control information and all information of the CSI in response to the CSI transmitted on the physical channel including at least one of wideband CSI or partial-band CSI, and 
(b) a second manner including (i) performing the jointly encoding transmission on the first control information and first part of information of the CSI on the physical channel and (ii) performing a separately encoding transmission on second part of information of the channel state information CSI on the physical channel, in response to the CSI transmitted on the physical channel including subband CSI; and 
transmit the CSI, the first control information, and the data information in time slot in the multiplexing manner on the physical channel in accordance with the determined transmission mode;
wherein the first control information comprises at least one of: hybrid automatic retransmission request acknowledgement (HARQ-ACK) information or scheduling request (SR) information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472